Citation Nr: 1103085	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation above 10 percent for left 
peroneal nerve paralysis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to September 
1974.

At present, the Veteran is service connected for multiple 
disabilities, which together produce a combined schedular rating 
of 100 percent.  He is also receiving special monthly 
compensation for loss of use of a creative organ. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the Veteran service connection and a 
10 percent evaluation for left peroneal nerve paralysis, 
effective January 16, 2004.  Both left peroneal nerve paralysis 
and peripheral neuropathy of the left lower extremity were 
assigned a single 10 percent evaluation.  The Veteran is 
currently appealing the initial 10 percent rating assigned.  
Consideration must therefore be given regarding whether the case 
warrants the assignment of separate ratings for his left peroneal 
nerve paralysis for separate periods of time, from January 16, 
2004, to the present, based on the facts found, a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
 
The file indicates that the Veteran is also claiming entitlement 
to an effective date prior to January 16, 2004, for his award of 
service connection for peroneal nerve paralysis.  The Board notes 
that no timely notice of disagreement was filed with respect to 
the July 2006 RO rating decision assigning this effective date; 
as such, the decision is final in this regard.  (See 38 C.F.R. 
§ 20.302(a).)  Furthermore, there is no "freestanding" earlier 
effective date claim which could be raised by the appellant any 
time following a final decision adjudicating the matter.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Therefore, the 
Veteran's only available recourse for obtaining an effective date 
prior to January 16, 2004, for his award of service connection 
for left peroneal nerve paralysis is to collaterally attack the 
July 2006 rating decision by claiming clear and unmistakable 
error (CUE) with respect to this matter, pursuant to 38 C.F.R. 
§ 3.105(a).  As this issue has not been raised, however, it is 
not before the Board.

For the reasons that will be further discussed below, the appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further action 
is required on his part.


REMAND

Upon reviewing the procedural documents and evidence associated 
with the claim, the Board realizes that there was some evident 
confusion on the part of both the Board and the RO regarding the 
appellate status of the initial rating issue now on appeal.  In 
the interests of clarifying the matter regarding the history of 
the present appeal, the Board observes that a July 2006 RO rating 
decision granted service connection and a 10 percent initial 
evaluation for left peroneal nerve paralysis (and peripheral 
neuropathy of the left lower extremity).  Notice of this decision 
was sent to the Veteran via correspondence dated the same month.  
In September 2006, the Veteran filed a timely notice of 
disagreement with respect to the 10 percent initial rating 
assigned.  A statement of the case addressing this issue was 
eventually furnished to him in response to his notice of 
disagreement, but not until January 2008.  Thereafter, he filed a 
timely substantive appeal, which was received by VA in March 
2008.  The issue of entitlement to an initial evaluation above 10 
percent for left peroneal nerve paralysis is thus perfected for 
appeal.

During the course of the appeal, however, additional issues were 
adjudicated at the RO level, to which the Veteran expressed 
timely disagreement with the RO's disposition.  Thusly, in a 
November 2008 Board remand, these matters were referred to the RO 
for issuance of a statement of the case.  The November 2008 Board 
remand, however, mistakenly included the issue of entitlement to 
an initial evaluation above 10 percent for left peroneal nerve 
paralysis as an issue requiring a statement of the case.  

When the issue of entitlement to an initial evaluation above 10 
percent for left peroneal nerve paralysis was remanded to the RO, 
it undertook some evidentiary development of the matter, which 
included providing the Veteran with a medical examination in 
March 2009 to assess its present level of impairment.  
Thereafter, in an April 2009 rating decision, the RO then 
declined to adjudicate the rating issue regarding the Veteran's 
left peroneal nerve paralysis, stating that the matter was not 
for its consideration at this time because it was on appeal to 
the Board.  This, however, is an incorrect statement of the 
status of this appeal, as the issue was duly remanded to the RO 
by the Board, however erroneously.  As such, because the RO had 
developed evidence pertinent to the claim, it was procedurally 
obligated to consider this evidence and adjudicate the issue in 
the first instance, as the agency of original jurisdiction.  The 
Board notes, however, that the RO did not do so, in either a 
rating decision or a supplemental statement of the case.  

Although the Veteran (who is representing himself, pro se, in the 
current appeal) has subsequently submitted a waiver of original 
jurisdiction with respect to evidence he personally submitted at 
a subsequent March 2010 Board hearing before the undersigned 
traveling Veterans Law Judge, his waiver did not contemplate, and 
is otherwise inapplicable to the March 2009 VA neurological 
examination addressing his left peroneal nerve paralysis.  
Therefore, to avoid prejudicing his claim, the appeal must be 
remanded to the RO so that it can repair the aforementioned 
procedural defect by readjudicating the claim after considering 
all of the relevant evidence of record and furnishing the Veteran 
with a supplemental statement of the case before returning the 
matter to the Board for appellate consideration.

The Board apologizes to the Veteran on behalf of VA for this 
additional delay, but respectfully advises him that VA is 
obligated to adhere to the applicable laws and regulations 
governing adjudication of claims and appeals, and that these 
exist to ensure and safeguard his right to appellate due process.      

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following action:

1.  Copies of updated treatment records 
pertinent to the issue on appeal should be 
obtained and associated with the claims 
folder.
  
2.  Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement to an 
initial evaluation above 10 percent for 
left peroneal nerve paralysis (which is 
rated with peripheral neuropathy of the 
left lower extremity), for the period from 
January 16, 2004, to the present.  If the 
maximum benefit remains denied, the Veteran 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further appellate review, if appropriate.  
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


